Title: "Amicus": Notices Concerning Subscriptions for Thomas Jefferson, ca. Apr. 1826, 30 April 1826
From: Pseudonym: “Amicus”
To: 


                        
                        
                            
                            
                        
                    A public meeting will be held at the Exchange Hall on Thursday evening next at  oclock for the purpose of adopting measures for the relief of Thomas Jefferson by a general subscription. The meeting will be addressed by some of the gentlemen, who will explain more fully the objects of it. It is confidently hoped that all liberal men of all parties will attend. The rich and the poor, the humble and the exalted will be equally proud to hold a share in this great monument of Public Gratitude to Public Worth.Mr JeffersonAn idea seems to have gotten abroad which if not unfounded, is at least not true; that Mr Jefferson has refused to accept of any thing from his fellow-citizens—that he has said he would not accept of money raised for him by subscription. The writer of this feels himself authorised in saying that Mr Jefferson has never said any such thing. Offers have been made to him from various parts of the Country to raise the money necessary for his relief by subscription. What reply could he make to such applications? Mr Jefferson could not accept them because if he did, and the subscription did not succeed he would have laid himself open to a painful mortification. Let the money itself be offered and the writer of this who has had an opportunity of knowing the opinion of Mr Jefferson’s most intimate friends, pledges himself that it will be recieved. A free-will offering of the people is the most flattering manner in which he could be relieved.
                        Amicus
                    We have always viewed with unmixed admiration the beautiful moral spectacle exhibited to the World in the retirement of a President of the United States from public office to the  walks of private life. That a man of splendid talents, should after presiding over the destinies of this great Republic, after having tasted the sweets of Power, after having filled a large space in the public eye, be seen gracefully yielding up his office to his successor, sometimes his rival, without one struggle of Ambition, is a political phenomenon which while  it baffles all the speculations of foreigners can not be contemplated even by ourselves without some emotion of wonder.